OPINION
PER CURIAM.
The parties have filed a joint motion to dismiss this appeal, stating that they have fully compromised and settled all issues in dispute. The motion is granted. See Tex. R.App. P. 42.1(a)(1). Because the cause is moot, all previous orders and judgments, both trial and appellate, are set aside and the cause is dismissed. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Hughes, 827 S.W.2d 859, 859 (Tex.1992); Exxon Corp. v. Butler, 619 S.W.2d 399, 399 (Tex.1981); Freeman v. Burrows, 141 Tex. 318, 171 S.W.2d 863, 863-64 (1943); Panterra v. American Dairy Queen, 908 S.W.2d 300, 301 (Tex.App.—San Antonio 1995, no writ). Costs of appeal are taxed against the parties who incurred them. The majority and dissenting opinions of this court dated January 21, 1998, are withdrawn. See Tex.R.App. P. 42.1(c).
DUNCAN, J., dissenting. See Panterra v. American Dairy Queen, 908 S.W.2d 300, 301 (Tex.App.—San Antonio 1995, no writ).